Title: From George Washington to Robert Morris, 6 September 1781
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir,
                     Head of Elk 6th Septemr 1781
                  
                  Every Day discovers to me the increasg Necessity of some Money for the Troops—I hope by this Time you are provided to give a Month’s Pay—I find it of the last Importance to hasten forward myself—to join the Marquis as soon as possible—I may leave this in a few Hours—I cannot do It however, without intreatg you in the warmest Terms to send on a month Pay at least—with all the Expedition possible—I wish it to come on the Wings of Speed.  I am Dear Sir &ca
                  
                     G.W.
                  
               